DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s amendment filed on September 8, 2022 is entered.

	Claims 3-5, 7-11, and 15 have been canceled.

	Claims 1, 2, 6, 12-14, and 16-25 are pending.

	Claims 19-21, 24, and 25 have been withdrawn under 37 CFR 1.142(b) as being drawn to nonelected invention.

	Claims 1, 2, 6, 12-14, 16-18, 22, and 23 are currently under consideration.

3.	In view of applicant’s amendment, following rejections are set forth.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	This is a New Ground of Rejection necessitated by applicant’s amendment to the claims. Claims 1, 2, 6, 12-14, 16-18, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Arjen et al. (WO 2012/045334, reference on IDS) in view of Peters et al. (US 7,348,004) and  Xu (WO 2017/101828, published on June 22, 2017, claims priority to 2015 10938995.0 CN, December 16, 2015) as evidenced by Xu (US 2018/0362668)

The applied reference Xu (WO 2017/101828) has a common inventor Xu with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

	It is noted that the secondary reference Xu (WO 2017/101828) is in Chinese. However, Xu (US 2018/0362668) is the national stage under 35 U.S.C. 371 of PCT international application PCT/CN2016/110252 that is published as Xu (WO 2017/101828). As such, Xu (US 2018/0362668) is deemed to be the English translation of Xu (WO 2017/101828). Therefore, this rejection is based on the content of Xu (US 2018/0362668).

	Arjen et al. teach that human IL-10 is a non-covalently linked homodimeric cytokine that is domain swapped dimer (e.g. see page 1). Arjen et al. teach IL-10-Fc fusion protein wherein two IL-10 monomers are fused to the C-terminus of two IgG Fc regions, where the Fc regions associated with one another enabling the two IL-10 monomers (each monomer is a native IL-10 dimer) to act as a dimer having anti-inflammatory activities (see lines 16-30 in page 8). Further, Arjen et al. teach a fusion protein comprising a first IL-10 monomer fused to the C-terminus of a first IgG Fc, and a second IL-10 monomer fused to the C-terminus of a second IgG Fc, wherein the first and second Fc are bound together. The N-terminus of at least one of the IL-10 monomers can be fused to the C-terminus of the Fc by a peptide linker, and wherein at least one of the IL-10 monomers is modified to prevent one IL-10 monomer from dimerizing with another IL-10 (e.g. see page 4). Arjen et al. teach that the two IL-10 fused to the human Fc region can be different in that one is the human IL-10 and the other a variant IL-10 (e.g. see lines 1-15 in page 6 and Figure 5). Given that one of the IL-10 monomer is modified, the fusion protein is deemed to be a heterodimer.  Arjen et al. teach that human IL-10 is a non-covalently linked homodimeric cytokine (e.g. see lines 26-30 in page 1) and show native human IL-10 monomeric unit or in homodimeric form (e.g. see Figure 1A and 1B and page 5).  

	Arjen et al. teach that human IL-10 monomer does not have anti-inflammatory activity; while human IL-10 dimer is known to have anti-inflammatory activity, it also aggregates, making it difficult to extract anti-inflammatory IL-10 compound (e.g. see lines 15-21 in page 7).  Fusion protein containing IL-10 monomers fused to the C-terminus of two IgG Fc regions bound together restores anti-inflammatory activity (see lines 22-27 in page 7).  Arjen et al. further teach fusion of IL-10 monomer to the N-terminal end of the Fc increases levels of higher molecular forms (e.g. see lines 5-20 in page 12). Arjen et al. teach a pharmaceutical composition comprising the fusion protein (e.g. see page 12).  

The reference teachings differ from the instant invention by not describing only one Fc is fused to IL-10 dimer and wherein the first Fc comprises T366W and K409A substitutions and the second Fc comprises T366S, L368G, Y407A, and F405K substitutions.

Peters et al. teach a monomer-dimer hybrid Fc fusion protein comprising a biologically active molecule (e.g. cytokine) at the N-terminus and two Fc regions where only one Fc region is connected to the cytokine (e.g. see Figure 1 or copy below and col. 15).

	
    PNG
    media_image1.png
    547
    768
    media_image1.png
    Greyscale


	Peters et al. teach that monomer-dimer hybrids Fc fusion protein with one biologically active molecule but two portions of IgG Fc region having two FcRn binding sites can be transported more effectively than homodimers because the monomer-dimer has only one biologically active molecule thus eliminate sterically obstruction caused by two or more biologically active molecules in close proximity as in dimers (e.g. see lines 46-62 in col. 2). Peters et al. also teach a pharmaceutical composition comprising the Fc fusion protein (e.g. see col. 35).

	Xu teaches knob into hole mutations in the Fc region can facilitate heterodimer formation (e.g. see [0006]).  Xu teaches optimal CH3 mutant sequence that greatly improved the yield of heterodimer molecule including first CH3 domain comprises at least two mutations including T366W and K409A and a second CH3 domain comprises at least four mutations selected from the group consisting mutations including T366S, L368G, Y407V, F405K (e.g. see [0008], [0037], and [0038]). Xu teaches working examples of a heterodimer with two human IgG1 Fc regions; one Fc has mutations T366W/K409A and the other Fc has mutations T366S/L368A//Y407A/F405K (e.g. see [0051] and combination 11 in Table 8 in page 12, and Table 11 in page 14, and claim 13).
It would thus be obvious to one of ordinary skill in the art to combine the teachings of Arjen et al., Peters et al. and Xu  to produce a cytokine-Fc heterodimer comprising the recited amino acid substitutions in the Fc region for increased heterodimer formation and thermostability. An ordinary skill in the art would have been motivated to do so, and have a reasonable expectation of success, since Arjen et al. teach native human IL-10 monomeric unit or in homodimeric form can be fused to the Fc region to a fusion protein containing IL-10 monomers fused to the C-terminus or N-terminus of two IgG Fc regions bound together for anti-inflammatory activity and Peters et al. teach monomer-dimer hybrids having one biological active molecule (e.g. cytokine) retains the binding to FcRn (to be transported more effectively) than homodimers.  As such, making Fc fusion protein wherein one cytokine linked to one of the Fc dimers for better transport and reduced sterically obstruction with additional amino acid substitutions for the advantage of increased thermostability as taught by Xu would be well-within the skill of an ordinary artisan in view of the teachings of the references.

7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 1, 2, 6, 12-14, 16-18, 22, and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 11, 12, 13, 25, 26, and 27 of copending USSN 17/442,461. 

Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the copending claims in their totality are drawn to the same or nearly the same proteinaceous heterodimer comprising an IL-10 and a first Fc comprising amino acid substitutions T366W/K409A and a second Fc comprising T366S/L368G/Y407A/F405K. As such, the copending claims would render the instant invention obvious.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

9.	No claim is allowed.

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN W DAHLE/Primary Examiner, Art Unit 1644